In the United States Court of Federal Claims
                                    OFFICE OF SPECIAL MASTERS
                                             No. 18-0309V
                                        Filed: April 3, 2020
                                          UNPUBLISHED


    JOSEPH ZULASKI,
                                                             Petitioner’s Motion for a Decision
                          Petitioner,                        Dismissing Petition; Influenza (Flu)
    v.                                                       Vaccine; Shoulder Injury Related to
                                                             Vaccine Administration (SIRVA);
    SECRETARY OF HEALTH AND                                  Vaccine Act Entitlement; Denial
    HUMAN SERVICES,                                          Without Hearing; Special Processing
                                                             Unit (SPU)
                         Respondent.


Jeffrey S. Pop, Jeffrey S. Pop & Associates, Beverly Hills, CA, for Petitioner.

Lara Ann Englund, U.S. Department of Justice, Washington, DC, for Respondent.

                                                 DECISION      1



Corcoran, Chief Special Master:

           On February 28, 2018, Joseph Zulaski filed a petition for compensation under
    the National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq. 2
    (the “Vaccine Act” or “Program”). 3 Petitioner alleges that he suffered left Shoulder
    Injury Related to Vaccine Administration (“SIRVA”) as a result of an influenza (“flu”)
    vaccine he received on November 1, 2016. Petition at 1, ¶¶ 7, 20. The information in
    the record does not show entitlement to an award under the Program.


1
  Because this unpublished decision contains a reasoned explanation for the action in this case, the
undersigned intends to post it on the United States Court of Federal Claims' website, in accordance with
the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). In accordance with Vaccine Rule 18(b), petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified material fits
within this definition, the undersigned will redact such material from public access.

2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
3
    The case was assigned to the Special Processing Unit (“SPU”) of the Office of Special Masters.
        On March 30, 2020, Petitioner moved for a decision dismissing his petition,
acknowledging that insufficient evidence exists to demonstrate entitlement to
compensation. (ECF 37). Petitioner acknowledges in his motion that his
“immunization record does not indicate the route and site of the flu vaccination
administered on November 1, 2016.” Id. at ¶ 1. Specifically, he indicated that he is
unable to prove whether he received an intradermal or intramuscular flu injection. Id. at
¶ 2. Petitioner further indicated that he “understands that a Decision by the Chief
Special Master dismissing his Petition will result in a Judgment against him.
[Petitioner] has been advised that such a judgment will end all of his rights in the
Vaccine Program.” Id. at ¶ 7.

       To receive compensation under the Program, Petitioner must prove either 1) that
he suffered a “Table Injury” – i.e., an injury falling within the Vaccine Injury Table –
corresponding to a covered vaccine, or 2) that he suffered an injury that was actually
caused by a covered vaccine. See §§ 13(a)(1)(A) and 11(c)(1). Examination of the
record does not disclose any evidence that petitioner suffered a “Table Injury.” Further,
the record does not contain a medical expert’s opinion or any other persuasive evidence
indicating that petitioner’s alleged injury was vaccine-caused.

       Under the Vaccine Act, a petitioner may not be awarded compensation based on
the petitioner’s claims alone. Rather, the petition must be supported by either the
medical records or by a medical opinion. § 13(a)(1). In this case, the record does not
contain medical records or a medical opinion sufficient to demonstrate that Petitioner
was injured by a vaccine. For these reasons, and in accordance with § 12(d)(3)(A),
Petitioner’s claim for compensation is DENIED and this case is DISMISSED for
insufficient proof. The Clerk shall enter judgment accordingly.

IT IS SO ORDERED.

                                               s/Brian H. Corcoran
                                               Brian H. Corcoran
                                               Chief Special Master